[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                          U.S. COURT OF
                     ________________________
                                                             APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 05-15126                FEBRUARY 22, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                CLERK

                  D. C. Docket No. 04-00139-CV-RLV-4

JAMES A. BURKETT,

                                                    Plaintiff-Appellant,

                                 versus

BEAULIEU OF AMERICA, INC.,

                                                    Defendant,

BEAULIEU GROUP, LLC,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (February 22, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
      James A. Burkett appeals the district court’s grant of summary judgment to

Beaulieu Group, LLC, on Burkett’s claim under the Family and Medical Leave Act

(the “FMLA”), 29 U.S.C. § 2601 et seq. Burkett exercised his right to FMLA leave

for twelve weeks in 2003. As authorized by 29 C.F.R. § 825.311(c), Beaulieu

required each employee taking advantage of FMLA leave to provide Beaulieu with

a proper “fitness-for-duty certificate” as a condition precedent to returning to work.

The district court held that Burkett did not timely provide this certificate to Beaulieu,

and that Beaulieu was therefore justified in terminating Burkett after his leave period

expired.

      We agree with the district court that Burkett failed to provide Beaulieu with the

required certificate until well after the expiration of his FMLA leave period. Burkett

contends that his doctor’s August 18, 2003 certification of his incapacity to work

from June 13, 2003 to September 5, 2003 served as the required certification.

However, the certification contemplated by 29 C.F.R. § 825.311(c) must be provided

“at the time the employee seeks reinstatement at the end of FMLA leave taken for the

employee's serious health condition.” Clearly, the purpose of this provision is to

ensure that a doctor makes an independent determination near the end of the leave

period that the employee is no longer incapacitated and can return to work. A




                                           2
doctor’s good-faith prediction–made weeks before the employee’s return date–that

the employee will then no longer be incapacitated does not serve this purpose.

      It is undisputed in this case that Beaulieu made Burkett aware even after the

doctor’s August 18 certification that he would need to provide a separate fitness-for-

duty certificate before returning to work. Burkett did not provide Beaulieu with the

required certificate until October 6, 2003. The FMLA regulations grant an employer

discretion to terminate an employee who fails to comply with a broadly applicable

policy requiring a fitness-for-duty certificate prior to returning to work. 29 C.F.R. §

825.311(c). Beaulieu’s policy was to not allow employees to return to work without

providing a fitness-for-duty certificate, and Burkett failed to comply with this policy.

As a result, Beaulieu terminated him pursuant to its policy and 29 C.F.R. §825.311(c).

Thus, the district court did not err in granting summary judgment to Beaulieu on

Burkett’s FMLA claim.

      Accordingly, we affirm the judgment of the district court awarding summary

judgment to Beaulieu.

      AFFIRMED.




                                           3